Citation Nr: 9930060	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to December 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied entitlement to an evaluation in 
excess of 30 percent for the veteran's bronchial asthma. 


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's bronchial asthma is manifested by the 
required use of daily inhalers and FEV1/FVC of 70 percent.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for bronchial asthma in a rating decision dated in 
July 1992 and assigned a noncompensable rating effective from 
December 17, 1991.  At the time of that decision, the RO 
considered the veteran's service medical records that 
included a medical record dated in November 1991 indicative 
of complaints of shortness of breath and wheezing.  The 
veteran was diagnosed with reactive airway disease.  The RO 
also considered the results from VA examination conducted in 
June 1992 in which a diagnosis of mild asthma of exercise 
induced variety was rendered.  

Thereafter, the record includes a report from VA examination 
conducted in February 1996 in which the veteran complained of 
two to three bouts of asthma weekly, reduced by use of an 
inhaler.  Objective findings included that the veteran was in 
no acute distress and did not appear dyspneic at rest.  An 
examination of the chest revealed no increase in AP diameter, 
slight prolongation of expiratory phase, no fine rales or 
rhonchi, wheezing, or friction rub.  The examiner reported 
that the veteran had bronchial asthma not active at the time 
of examination and essentially unremarkable results overall.  
Contemporaneous pulmonary function tests revealed moderate 
restrictive defects, mild airflow obstruction with 
significant improvement upon use of a bronchodilator.  

In a rating decision dated in March 1996, the RO increased 
the evaluation for the veteran's bronchial asthma from zero 
percent to 10 percent based on the results from the February 
1996 VA examination.  VA outpatient records for treatment 
extending from March to September 1996 disclose that in March 
1996, the veteran reported decreased symptoms related to his 
asthma with use of inhalers.  The report reveals excellent 
relief with a bronchodilator.  In an entry dated in September 
1996, the examiner noted that the veteran's breathing was 
stable and that he continued to use inhalers.  

In October 1996, the veteran underwent another VA examination 
related to the trachea and bronchi.  At that time, the 
veteran complained of increased symptomatology, activated by 
cold weather and exercise.  The veteran reported increased 
attacks with accompanying pressure in the chest and fatigue, 
as well as an increase in his dyspnea on exertion between 
attacks.  Also noted is that the veteran experienced three 
paroxysmal asthmatic attacks per week for the prior three 
month period.  The examiner noted that the veteran used his 
inhalers regularly.  On examination, the examiner reported no 
evidence of cor pulmonale, cyanosis, or clubbing of the 
extremities and no productive cough.  On exertion, the 
examiner noted that the veteran's dyspnea was significant 
when the veteran ambulated rapidly for more than 100 yards or 
when he went up two flights of stairs.  There was no evidence 
of infectious disease.  Further, the veteran's lungs were 
noted as clear.  The diagnosis rendered was asthma with 
increased severity and frequency since the prior examination 
and moderate dyspnea on exertion between attacks.

In a rating action dated in December 1996, the RO increased 
the evaluation for the veteran's bronchial asthma from 
10 percent to the current 30 percent based on the veteran's 
personal statements, results from the October 1996 VA 
examination, and outpatient records for treatment rendered 
from March to September 1996.

VA x-ray results dated in November 1997 were normal.  VA 
examination revealed a cough without sputum, mild dyspnea on 
exertion, infrequent asthma attacks, with reported wheezing 
daily, and perfectly clear lungs.  The examiner noted that 
the veteran used two inhalers without hospitalization.  The 
most recent VA examination was conducted in February 1999, at 
which time the veteran complained of daily wheezing and 
fatigue.  The examiner reported FEV-1 at 2.27 with no 
bronchodilator trial and FEV1-FVC of 70 percent.  Noted is 
moderate restriction with mild obstruction.  The diagnoses 
included mild asthma.

In August 1999, the veteran had a personal hearing before a 
Member of the Board.  The veteran testified that without the 
use of inhalers, he had attacks two to three times per day.  
Transcript (T.) at 2, 3.  Further, the veteran stated that 
without the inhaler, he gets chest pains and shortness of 
breath.  (T.) at 3.  With the use of an inhaler, the veteran 
reported that he has attacks two to three times per week that 
last anywhere from five minutes to an hour.  (T.) at 3.  The 
veteran stated that he uses three inhalers and gets treatment 
at the VA every six months.   (T.) at 3.  The veteran further 
reported that his disorder is stabilizing to the point that 
he can exercise 25 to 30 minutes whereas he used to only be 
able to exercise five to ten minute before he had problems.  
(T.) at 4.  

When the veteran's wife was questioned about his asthma, she 
testified that there have been times when the veteran has 
woken during the night and cannot breathe.  (T.) at 5.  She 
also stated that the veteran is unable to do things around 
that house that he used to be able to do.  (T.) at 5.  From 
her perspective, the veteran's wife testified that the 
veteran's asthma has gotten worse and that the medications 
have only helped to a certain degree.  (T.) at 5.  As to the 
type of medication he uses, the veteran stated that one of 
them is a steroid - beclomethasone, which he uses three times 
per day.  (T.) at 6.  When asked about his employment, the 
veteran stated that he us an assistant administrator for the 
Department of Defense in a Navy recruiting district.  (T.) at 
7.  Further, he testified that he has not lost time at work 
due to his asthma, but that his work does not require much 
traveling or movement.  (T.) at 7.  

Analysis

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 30 percent for his bronchial 
asthma.  As a preliminary matter, a claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
given the veteran's assertions of increased attacks and 
limitations due to his asthma, the Board finds that this case 
is well grounded.  Further, although the regulations require 
a review of past medical history of a service-connected 
disability, they do not give past medical reports precedence 
over current examinations.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  
As stated earlier herein, the RO initially granted service 
connection for the veteran's asthma in July 1992 and 
determined that the veteran's disability at that time was 
noncompensable.  Currently, the veteran's respiratory 
disability is rated at 30 percent under the applicable 
diagnostic code.  The Board notes that the regulatory 
provisions related to respiratory disorders were amended in 
October 1996; however, such changes occurred prior to the 
period of the matter currently on appeal.  Thus, only the 
amended provisions are applicable in this case.  Bronchial 
asthma is evaluated under the schedule of ratings for the 
respiratory system, Diagnostic Code 6602.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  An evaluation of 30 percent is 
appropriate with FEV-1 of 56 to 70 percent predicted, or FEV 
-1/FVC of 56 to 70 percent, or daily inhalational or, oral 
bronchodilator therapy or, inhalational antiinflammatory 
medication.  Id.

The next higher evaluation of 60 percent is merited with FEV-
1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The maximum evaluation of 100 percent is 
warranted with FEV-1 less than 40 percent predicted, or FEV-1 
FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immune-suppressive medications.  Id.

The Board has reviewed the pertinent evidence, as noted 
above, and determines that an increased evaluation for 
bronchial asthma is not warranted in this veteran's case. 
While the Board is aware that the veteran uses inhalers, 
there is no indication by objective medical data that tends 
to show that the veteran's bronchial asthma has increased in 
severity so as to support an evaluation of 60 percent, the 
next higher available rating.  Id.  Primarily, the clinical 
evidence most probative in this decision is the findings from 
the most recent VA examination conducted in February 1999.  

At that time, as noted above, the examiner reported FEV1-FVC 
of 70 percent.  To warrant the 60 percent rating, the veteran 
must present competent evidence of FEV-1/FVC of 40 to 55 
percent, or in the absence of such evidence, the veteran must 
submit evidence of at least monthly medical visits for 
related exacerbations.  In this case, the veteran has failed 
to provide such evidence.  Moreover, the veteran has not 
presented evidence to demonstrate the necessity for 
intermittent courses of systemic corticosteroid, as required 
by the pertinent regulations. His use of Beclomethasone, 
inhalational anti-inflammatory medication, is consistent with 
the 30 percent evaluation now assigned. Id.

The Board is cognizant of the statements by the veteran and 
his wife to the effect that symptomatology of the veteran's 
bronchial asthma has increased in severity in the intervening 
period from the prior VA examination to the time of the most 
recent examination.  Although the Board does not doubt the 
veteran's word, there is no evidence of record to support 
that the veteran is sufficiently trained, educated, or 
qualified so as to render a medical opinion competent.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his 
contentions that his asthma attacks and fatigue have 
increased over time do not equate with competent medical 
opinions, and as such, do not support entitlement to an 
evaluation in excess of the current 30 percent.  

Moreover, in fact, the veteran stated during his personal 
hearing in 1999 that he gets treatment at the VA every six 
months and that his disorder is stabilizing to such an extent 
that he has been able to increase his level of exercise.  
Therefore, in this regard as well, impairment associated with 
the veteran's bronchial asthma does not rise to the level 
required for an evaluation greater than 30 percent.  
38 C.F.R. § 4.97, Diagnostic Code 6602.

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In light of the pertinent law and regulations, and upon 
consideration of the entire record, the Board concludes that 
the veteran's symptomatology is adequately addressed by his 
current 30 percent rating under Diagnostic Code 6602.  
38 C.F.R. § 4.97, Diagnostic Code 6602.  Further, no question 
has been presented as to which of two evaluations would more 
properly classify the severity of his bronchial asthma.  38 
C.F.R. § 4.7 (1998).  In light of the evidence of record, in 
particular the most recent clinical data as noted above, the 
Board concludes that the evidence preponderates against an 
evaluation in excess of 30 percent, and thus, the veteran's 
claim is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

